DETAILED ACTION
Information Disclosure Statement
1.	The prior art documents submitted by application in the Information Disclosure Statement filed on 2/3/2022 have all been considered and made of record (note the attached copy of form PTO – 1449) (Note: page 9, corrected line AI US-8,197,403 B2).
Allowable Subject Matter
2.    Claims 1,5-11and 14-22 are allowed.
3.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1 and 10, which include,
which include, a method for illuminating a medical target of interest using a handheld medical diagnostic instrument and the method having a handle portion of the medical diagnostic instrument, the illumination assembly housing including an upper portion, a recessed intermediate portion, and a lower portion, and in which the light source is retained in the lower portion of the illumination assembly housing and providing an aperture wheel assembly within the recessed intermediate portion of the illumination assembly housing, the aperture wheel assembly comprising a rotatable wheel having a plurality of variably sized apertures that can be selectively moved into alignment with the light source along the illumination axis, wherein the aperture wheel assembly is fitted in interlocking fashion within the recessed intermediate portion; and a mirror assembly aligned with the illumination relay lens and the light source along the illumination axis, the mirror assembly being configured for directing light from the light source toward the medical target.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        8/27/2022